Mr. JUSTICE TRAPP dissenting: The Civil Service Commission found that the transfer at issue was effected in good faith and not an act of political discrimination. The dissenting member of the Commission did not question tírese conclusions, but suggested that the transfer be not effective pending the determination of the need of the agency when Famy became fit for duty. The record supports tire conclusion that the Farny transfer was made pursuant to a reasonable plan for placing men best qualified by experience in the Chicago Division where needed for an expanded State program. It is shown that other men from the administrative division in Springfield were similarly transferred. It is not the province of a court upon review to conclude that the administrative agency might have better chosen some other means for filling the post created by the expanded coverage. The testimony of Farny makes it clear that he will not accept a transfer under any circumstances. The hearing officer ruled that the claim of hardship allegedly resulting from the transfer was not relevant to the issue of its validity. The accuracy of the ruling is not challenged. Farny, however, persists in arguing such point before the hearing officer as well as here. The principal opinion cites certain cases which the Civil Service Commission determined that the transfers there involved were not properly made. Neither such cases nor the facts of record therein are to be found in the abstract of proceedings considered by the Commission, but appear only in plaintiff’s brief. In such form they are not a part of this review. In any event, we are not persuaded that orders of the Civil Service Commission finding certain transfers to be improperly made give grounds for concluding that the Commission erred in holding this transfer to be proper and valid. I would reverse the order of the Circuit Court and affirm the order of the Civil Service Commission,